DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on01/14/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 2-4 and 8-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 6 objected to because of the following informalities:  claim 6 recites, “the method of claim 5”, it should be corrected to read “the method of claim 1”.  Appropriate correction is required.
8 objected to because of the following informalities:  claim 8 recites, “the method of claim 5”, it should be corrected to read “the method of claim 1”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Claessens (US 20150178786, hereinafter “Claessens”) and further in view of Kalenkov (US 20190294921, hereinafter “Kalen”).
	Regarding claim 2, Claessens discloses,
 	A method for document feature extraction, comprising: 
(the publisher 104 may include content providers. For example, content providers may include those with an internet presence, such as online publication and news providers (e.g., online newspapers, online magazines, television websites, etc.), and online service providers (e.g., photo sharing sites, video sharing sites, social networks, etc.), Paras. [0068]-[0072])”; 
“performing a text extraction function on a first portion of the document to produce a set of text features (recognize or otherwise determine information about the central theme of the image (e.g., "kitchen", "bathroom", "women's apparel", "wedding") and other relevant information of the image, through an analysis of text data 302, metadata 303, image data 304, or any combination thereof, Para. [0092])”; 
“performing an image extraction function on a second portion of the document to produce a set of image features (recognize or otherwise determine information about the central theme of the image (e.g., "kitchen", "bathroom", "women's apparel", "wedding") and other relevant information of the image, through an analysis of text data 302, metadata 303, image data 304, or any combination thereof, Para. [0092])”; 
“generating a feature tree, wherein a plurality of nodes of the feature tree correspond to the set of text features and the set of image features ( System 220 may contain an indexer 400, which may use an image data indexer 410 to collect and index information from the actual content of non-text files (e.g., image data 304, 314 and/or 324), through the use of a recognition component, which may employ one or more of the many available recognition techniques to identify low level and high level features, such as shapes, patterns, colors, faces, local or global features and/or other visual information, contained in an image, Paras. [0108-0111])”. 
However, Claessens does not explicitly disclose, “generating a document matrix based on the feature tree, wherein each element of the document matrix corresponds to a location within one or more zones corresponding to the plurality of nodes of the feature tree; and generating an input vector for a machine learning model based at least in part on a the document matrix.”
In a similar field of endeavor, Kalenkov discloses, “generating a document matrix based on the feature tree (method 300 generates a three dimensional feature matrix representing a portion of the image comprising the first field and an associated local context. In one embodiment, text field identification engine 112 performs a number of processing operations on the document image 200 to extract a number of features for input into machine learning models 114, Para. [0044]), wherein each element of the document matrix corresponds to a location within one or more zones corresponding to the plurality of nodes of the feature tree (the first dimension of the matrix may be a height measurement representing a relative position along Y-axis (e.g., a specified line), the second dimension of the matrix may be a width measurement representing a relative position in the specified line along the X axis (e.g., a particular cell), and the third dimension of the matrix may be a feature vector representing values extracted from the X-Y location the document image 200 and arranged in a certain order, Para. [0044] and also, image processing and generation of the three dimensional feature matrix are provided below with respect to FIGS. 4-6) and generating an input vector for a machine learning model based at least in part on a the document matrix (At block 330, method 300 provides the three dimensional feature matrix as an input to one or more of trained machine learning models 114, Para. [0045]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Claessens by specifically providing generating a document matrix based on the feature tree, wherein each element of the document matrix corresponds to a location within one or more zones corresponding to the plurality of nodes of the feature tree; and generating an input vector for a machine learning model based at least in part on a the document matrix, as taught by Kalen for the purpose of providing an improved technique for identification of text fields based on context using artificial intelligence, including convolutional neural networks.
 	Regarding claim 8, the combination of Claessen and Kalen discloses everything claimed as applied above (see claim 5), further Claessen discloses, “generating a document layout based at least in part on the document matrix (ornamental templates and ornamental template elements may be associated with placeholder templates (i.e., image positioning templates). These placeholder templates may identify layouts of regions, or placeholders, in a display area, for positioning the input images (e.g., products 730), Para. [0180])”.
Regarding claim 9, the combination of Claessen and Kalen discloses everything claimed as applied above (see claim 8), further Claessen discloses, “identifying a document type of a subsequent document based at least in part on the document layout (ornamental templates and ornamental template elements may be associated with placeholder templates (i.e., image positioning templates). These placeholder templates may identify layouts of regions, or placeholders, in a display area, for positioning the input images (e.g., products 730), Para. [0180])”.
 	Regarding claim 10, the combination of Claessen and Kalen discloses everything claimed as applied above (see claim 8), further Claessen discloses, “performing the text extraction function or the image extraction function on one or more portions a subsequent document based at least in part on the document layout (ornamental templates and ornamental template elements may be associated with placeholder templates (i.e., image positioning templates). These placeholder templates may identify layouts of regions, or placeholders, in a display area, for positioning the input images (e.g., products 730), Para. [0180])”.

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Claessens, in view of Kalen  and further in view of Dou et al. (US 20170168996, hereinafter “Dou”).
Regarding claim 3, the combination of Claessens and Kalen discloses everything claimed as applied above (see claim 2),  however the combination of Classens and Kalen does not explicitly disclose, “identifying one or more child text features from the set of text features using a text refinement function, and one or more 
in addition Dou discloses, “identifying one or more child text features from the set of text features using a text refinement function (the elements 400 are arranged in a group (e.g., they have the same parent TEXT tag 612) and have different text (i.e., "5," "6," "7," "8," "9," and "10"), Para. [0049]), and one or more child image features from the set of image features using an image refinement function (I The elements 500 are also arranged in a group (e.g., they have the same parent IMG tag 614) and have different images, Para. [0049]), wherein additional nodes of the feature tree correspond to the child text features and the child image features (FIG. 6 is a schematic representation of a DOM tag tree 600 for an example web page that includes various DOM tags and the elements 300, 400, and 500. The tag tree 600 includes an HTML tag 602, a HEAD tag 604, and a BODY tag 606. The HEAD tag 604 represents a header portion of the web page that includes a title associated with a TITLE tag 608. The BODY tag 606 represents a body portion of the web page that includes a COLOR tag 610, a TEXT tag 612, and an IMG tag 614, Para. [0049]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date  of the claimed invention to modify the combination of Claessens and Kalen by specifically providing identifying one or more child text features from the set of text features using a text refinement function, and one or more child image features from the set of image features using an image refinement function, wherein 
Regarding claim 11, the combination of Claessens and Kalen discloses everything claimed as applied above (see claim 2),  however the combination of Classens and Kalen does not explicitly disclose, “training the machine learning model based at least in part of the input vector.”
“training the machine learning model based at least in part of the input vector (the outlier detection module 120 uses a machine learning classifier or other predictive model to identify any information elements among the candidate elements. The machine learning classifier or other predictive model can be trained using the training data 124, which may be or include, for example, one or more features related to information elements on known or example web pages, Para. [0036]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date  of the claimed invention to modify the combination of Claessens and Kalen by specifically providing training the machine learning model based at least in part of the input vector, as taught by Dou for the purpose of enabling robust and efficient web page extraction for the wide range of web page formats and layouts.

	Claims 4 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Claessens, in view of Kalen, and further in view of Ben-Aharon et al. (US 20160371312, hereinafter “Ben”).
	Regarding claim 4, the combination of Claessen and Kalen discloses everything claimed as applied above (see claim 2), however the combination of Classen and Kalen does not explicitly disclose, “wherein each node of the feature tree comprises a zone including position information and size information.”
	In a similar field of endeavor, Ben discloses, “wherein each node of the feature tree comprises a zone including position information and size information (FIG. 17 and Fig. 18 illustrate a schematic illustration of a section of a semantic tree showing use of semantic sub-types).”
	Therefore, it would be obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Claessen and Kalen by specifically providing wherein each node of the feature tree comprises a zone including position information and size information, as taught by Ben for the purpose of efficiently presenting visual data structures on multiple target platforms.
	Regarding claim 22, the combination of Claessen, Kalen and Ben discloses everything claimed as applied above (see claim 4), in addition Ben discloses, “wherein the zone is tagged with a feature type from a set of feature types, the set of feature types comprising a face type, a text type (Sub-typing may also be inferred from other parameters and attributes, including non-visual attribute, such as using the content of the component (e.g. using text or image analysis, face recognition, image feature extraction etc, Para. [0227]), and an edge type (It may also depend on analysis of the content of the image component (e.g. having similar colors, patterns or features at the touching edge), Para. [0216]).”
 	
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Claessens, in view of Kalen and further in view of Kubosawa et al. (US 20170255611, hereinafter “Kubo”.)
Regarding claim 12, the combination of Claessen and Kalen discloses everything claimed as applied above (see claim 2), however the combination of Classen and Kalen does not explicitly disclose, “generating a synthetic feature tree, wherein the synthetic feature tree corresponds to a feature set of a hypothetical document: generating a synthetic input vector based at least in part on the synthetic feature tree; and training the machine learning model using the synthetic input vector.”
In a similar field of endeavor, Kubo discloses, “generating a synthetic feature tree, wherein the synthetic feature tree corresponds to a feature set of a hypothetical document: generating a synthetic input vector based at least in part on the synthetic feature tree; and training the machine learning model using the synthetic input vector (The common substructure extraction unit 102 extracts a substructure (common substructure), in common, in a tree structure that represents a target sentence and a tree structure that represents a hypothetical sentence, converted by the parsing unit 101. Such a common substructure may be a subtree in the tree structure that represents each of the sentences described above. When such plural common substructures exist, the common substructure extraction unit 102 selects the common substructures without overlaps, for example, in decreasing order of the number of included nodes from the common substructure including largest number of nodes, Paras. [0088]-[0092]).”
.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Claessens, in view of Dou, and further in view of Edge et al. (US 20150007005, hereinafter “Edge”).
Regarding claim 13, the combination of Claessen and Kalen discloses everything claimed as applied above (see claim 2), however the combination of Claessen and Kalen does not explicitly disclose, “displaying the feature tree to a user: and modifying the feature tree based on feedback from the user, wherein the input vector is generated based on the modified feature tree.”
In a similar field of endeavor, Edge discloses, “displaying the feature tree to a user: and modifying the feature tree based on feedback from the user, wherein the input vector is generated based on the modified feature tree (the authoring module 114 may enable the user to specify logical relationships (e.g., sequence, transition, hierarchy, and the like) between points without committing to any arrangement or styling. To modify the structure of a presentation, the user merely modifies the relationship between points and re-generates the presentation using the generation module 116, Para. [0061]).”
Therefore, it would be obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Claessen and Kalen by specifically providing displaying the feature tree to a user: and modifying the feature tree based on feedback from the user, wherein the input vector is generated based on the modified feature tree, as taught by Edge for the purpose of creating presentations that are dynamic compared to traditional linear presentations.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Claessens, in view of Kalen, and further in view of Gutelzon et al. (US 20110158533, hereinafter “Gutel”).
Regarding claim 14, the combination of Claessen and Kalen discloses everything claimed as applied above (see claim 2), however the combination of Claessen and Kalen does not explicitly disclose, “receiving a subsequent document in a subsequent digital format, wherein the subsequent digital format is different from the digital format; generating a subsequent feature tree from the subsequent document, wherein the subsequent feature tree has a same format as the feature tree; and generating a subsequent input vector based on the subsequent feature tree.”
In a similar field of endeavor, Gutel discloses, “receiving a subsequent document in a subsequent digital format, wherein the subsequent digital format is different from the digital format; generating a subsequent feature tree from the subsequent document, wherein the subsequent feature tree has a same format as the feature tree; and (FIG. 2 illustrates a two stage comparison unit 20 of the apparatus for matching a query image against a catalogue of images, according to a first embodiment of the present invention. The apparatus comprises a first comparison unit 22 which compares principle features and associated relationship information of a query image with principle features and associated relationship information of images of a catalog to find candidate matches. The comparator uses distance measures and takes principle features of the query image in turn, Para. [0073]-0075]).”
Therefore, it would be obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Claessen and Kalen by specifically providing receiving a subsequent document in a subsequent digital format, wherein the subsequent digital format is different from the digital format; generating a subsequent feature tree from the subsequent document, wherein the subsequent feature tree has a same format as the feature tree; and generating a subsequent input vector based on the subsequent feature tree, as taught by Glutel for the purpose of providing robust and efficient image identification and, more particularly, to an efficient way to allow rights holders in images to identify usage of their images.

Allowable Subject Matter
Claim 21 is allowed.
Claims 6, 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

			 Statement of Reasons for Allowance
Regarding claim 21, The following is an Examiner’s statement of reasons for allowance:
Claessens (US 20150178786, hereinafter “Claessens”), teaches
“A method for document feature extraction comprising receiving a document in a digital format, wherein the digital format comprises text information and image information (the publisher 104 may include content providers. For example, content providers may include those with an internet presence, such as online publication and news providers (e.g., online newspapers, online magazines, television websites, etc.), and online service providers (e.g., photo sharing sites, video sharing sites, social networks, etc.), Paras. [0068]-[0072]), performing a text extraction function on a first portion of the document to produce a set of text features (recognize or otherwise determine information about the central theme of the image (e.g., "kitchen", "bathroom", "women's apparel", "wedding") and other relevant information of the image, through an analysis of text data 302, metadata 303, image data 304, or any combination thereof, Para. [0092]), performing an image extraction function on a second portion of the document to produce a set of image features (recognize or otherwise determine information about the central theme of the image (e.g., "kitchen", "bathroom", "women's apparel", "wedding") and other relevant information of the image, through an analysis of text data 302, metadata 303, image data 304, or any combination thereof, Para. [0092]), generating a feature tree, wherein a plurality of nodes of the feature tree correspond to the set of text features and the set of image features ( System 220 may contain an indexer 400, which may use an image data indexer 410 to collect and index information from the actual content of non-text files (e.g., image data 304, 314 and/or 324), through the use of a recognition component, which may employ one or more of the many available recognition techniques to identify low level and high level features, such as shapes, patterns, colors, faces, local or global features and/or other visual information, contained in an image, Paras. [0108-0111])”. 
Kalenkov (US 20190294921, hereinafter “Kalen”), teaches, 
  “A method for document feature extraction comprising generating a document matrix based on the feature tree (method 300 generates a three dimensional feature matrix representing a portion of the image comprising the first field and an associated local context. In one embodiment, text field identification engine 112 performs a number of processing operations on the document image 200 to extract a number of features for input into machine learning models 114, Para. [0044]), wherein each element of the document matrix corresponds to a location within one or more zones corresponding to the plurality of nodes of the feature tree (the first dimension of the matrix may be a height measurement representing a relative position along Y-axis (e.g., a specified line), the second dimension of the matrix may be a width measurement representing a relative position in the specified line along the X axis (e.g., a particular cell), and the third dimension of the matrix may be a feature vector representing values extracted from the X-Y location the document image 200 and arranged in a certain order, Para. [0044] and also, image processing and generation of the three dimensional feature matrix are provided below with respect to FIGS. 4-6) and generating an input vector for a machine learning model based at least in part on a the document matrix (At block 330, method 300 provides the three dimensional feature matrix as an input to one or more of trained machine learning models 114, Para. [0045]).”
However, Claessen and Kalen, whether taken alone or combination, do not teach or suggest the following novel features, “A method for document feature extraction comprising identifying two or more features from the set of text features and the set of image features corresponding to the location; identifying a feature type for each of the two or more features; identifying a feature weight for each of the identified feature types; selecting a single feature from the two or more features based on a comparison of the feature weights, wherein an element of the document is based on the selected single feature”, in combination with all the recited limitations of the claim.
                                                                                                                                     
Regarding Claims 6 and 7, the following is a statement of reasons for the indication of allowable subject matter:  the closest prior arts Claessen and Kalen, whether taken alone or combination, do not teach or suggest the following novel features:, “ identifying two or more features from the set of text features and the set of image features corresponding to the location; identifying a feature type for each of the two or more features; identifying a feature weight for each of the identified feature types; and selecting a single feature from the two or more features based on a comparison of the feature weights, wherein an element of the document is based on the selected single feature.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM SOROWAR whose telephone number is (571)270-3761.  The examiner can normally be reached on Mon-Fri: 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GOLAM SOROWAR/           Primary Examiner, Art Unit 2641